department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b date c state d government agency f individual g individual h individual l organization m web site n state x dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons set forth below do you operate in a substantially commercial manner which would preclude exemption yes for the reasons set forth below facts on b you incorporated in the state of c your articles of incorporation indicate that you are organized to provide assistance to clients in obtaining community employment’ to letter cg catalog number 47630w provide skills abilities assessments and to identify available and appropriate_community employment opportunities for clients you stated in your application_for exemption that f initially listed as your only governing body member and your president would be serving as an independent_contractor for d a governmental division of c f would be an employment consultant for people with developmental disabilities helping individuals with disabilities prepare find and maintain employment in order to become a contractor with d f would have to become a c and operate as such throughout your application f refers to herself as needing c exempt status no other activities were described in your application originally your governing body consisted of one person f referring to herself as ‘owner’ you have since added g and h f and h are related g is currently employed as a group home manager and h is the owner of a for profit home care service where she manages the medical health care welfare and related_services to clients upon requesting a better description of your activities you provided a copy of f’s daily itinerary consisting of checking email returning calls checking job postings and various meetings with individuals and local businesses you also submitted documents from d describing their rehabilitative programs their mission statement and vision and the supported employment and employment services programs the supported employment program is designed to help individuals with psychiatric disabilities obtain and maintain competitive employment each participant is paired with an employment consultant the employment consultant assesses the participant and completes a plan which includes identifying pre-employment needs services housing needs clothing needs medical needs or any other ancillary problems that need to be addressed prior to employment the employment consultant contacts employers in the community who offer the type of employment opportunities identified during the assessment of the participant the employment consultant works with the employers to place the participant in a job the employment consultant may also work on the job with the participant to train them and ensure they get to and from work including bus training if needed independently once the participant is stabilized on the job and is able to perform all the necessary tasks the employment consultant fades from the job site the employment consultant maintains contact with the employer and participant and provides support if problems are identified employment services is a program designed to help integrate individuals with disabilities into competitive employment the employment consultant helps the participant identify appropriate employment goals acts as a liaison with the employer and provides support to both the participant and the employer other services offered through this program are career exploration transportation training and resume development letter cg catalog number 47630w both programs serve people with the most significant disabilities by helping them become employed in their community the employment consultant provides continued support to help the disabled individual maintain long-term employment after submitting these program documents you indicated your intention to provide supported employment and employment services through d you will receive clients through referrals from d conduct the programs and receive payment from d at x dollars per client when they are placed at a job f will be the only employment consultant that you employ no contracts or documents from d were provided indicating terms of employment nor were any documents provided from you regarding your decision to employ f terms of negotiation or compensation your only listed source_of_income will come from payment by d for placing individuals into employment you have submitted four different sets of financial data each showing varying levels of revenue and expenses however consistently given the revenue you project the majority if not all of the income received from d will pay f for her services although we requested more detail on your revenues and expenses you were unable to provide any additional information you also submitted the names of two other entities with their federal employer identification numbers indicating they provided like services law sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests of in revrul_69_266 1969_1_cb_151 an organization formed and controlled by a letter cg catalog number 47630w doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_81_94 1981_1_cb_330 held that a church operated to serve the private interests of the founder was not operated exclusively for religious or charitable purposes the church was formed by a professional nurse who was also the church’s minister director and principal officer it was used primarily as a vehicle for handling the nurse’s personal financial transactions the organization was found not to be exempt from tax under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation organized to provide counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on as a commercial venture organized for profit the corporation’s primary purpose was not charitable educational or scientific but rather commercial in nature further the court found that the organization’s financing did not resemble that of a typical 501_c_3_organization as it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from the fees for services that it collected those fees were set high enough to recover all projected costs and produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test under sec_501 because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the case noted that among the major factors that courts have considered in assessing commerciality are competition with for-profit letter cg catalog number 47630w entities pricing policies the extent and degree of below cost services provided and the reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods such as advertising and the extent to which the organization receives charitable donations application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for c purposes but in a commercial manner and for the private benefit of your founder f as more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you fail to meet the operational_test and do not qualify for exemption under c you are not described in sec_1_501_c_3_-1 of the regulations because you are not primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code you are not distinguishable from any commercial operation in that you were formed solely to accept payments directly in correlation to services you are providing you are not described in sec_1_501_c_3_-1 of the regulations because you serve the private interest of f you are controlled by interested parties f and h and were formed and applied for exemption only to create an opportunity for f which serves to her private benefit further it is noted that the reason you are requesting exemption is so that you can receive compensation from d as they require nonprofit distinction in order for payments to be made in return for services rendered in order to pay f you are similar to the organization denied exemption in revrul_69_266 in that you were formed to serve the private interests of f like that organization you were formed and initially controlled by one individual f your only employee is f and your financial projections indicate nearly all funds received will pay the salary of f you are similar to the organization described in revrul_72_369 as you are providing a service on a regular basis for a fee your operations are not distinguishable from a regular commercial business you do not base the rate of compensation paid to f on the costs associated to her provision of services but rather she will be paid a market rate from d although the class served is one that can be characterized as charitable the manner in which you operate is commercial in nature as you lack the donative element to be considered charitable you were formed to gain a contractual relationship with a government agency for one individual your president and founder f and to provide f with a salary for those services letter cg catalog number 47630w you are also similar to the organization denied exemption in revrul_81_94 like the organization in the ruling you are operated to serve the private interests of your founder f you were formed by f who acts as a principle officer and sole employee all income received for securing employment is paid directly to f therefore you are operated primarily as a vehicle for f to benefit her financially and thus are not operated exclusively for any exempt_purpose defined under sec_501 of the code as in b s w group and airlie foundation supra you are providing services in a commercial manner you have not received any contributions from private or public sources your only source_of_income is fees for services further there is no evidence that you ever intend to provide services for less than the market rate d will pay you these factors show the commerciality of your services since a more than insubstantial part of your operations are commercial and directly benefit f you are similar to better business bureau of washington d c supra although your program of securing employment for disabled persons may serve certain charitable and educational_purposes your overriding purpose is that of providing a service for a fee and a benefit to f through service contracts this precludes exemption under sec_501 of the code applicant’s position you contend that you are organized and operated exclusively for exempt purposes you referred us to two other organizations that operate in a manner similar to you that are recognized as exempt under sec_501 of the code you provided additional information as well you will recruit volunteers to attend events in order to share information related to obtaining employment you indicated that the materials and gathered information are effective in educating the public about the risk factors warning symptoms diagnosis early detection and various treatment methods of ovarian cancer your time and resources are allocated for communal outreach career fairs support groups career skills lectures trainings media outlet maintenance support group preparation community outreach preparation administration meeting correspondence record keeping and accounting and your web site you maintain articles of interest regarding ovarian cancer on a comprehensive website m the website features the latest news regarding ovarian cancer contact information announcements about l and events relevant to your mission guidance for volunteers donors and sponsors and links to similar organization’s websites by offering educational materials and educating the public about ovarian cancer l public on subjects useful to the individual and beneficial to the community is instructing the letter cg catalog number 47630w you went on to indicate that l’s office and meeting space is located in n and provided a specific address you also provided new financial and fundraising information which appears to relate to l instead of to you it shows that l expects to obtain income through fundraising efforts by selling merchandise when we contacted you regarding the submission of information referencing another unrelated organization you submitted the same information with your name and information inserted service’s response to applicant’s position while providing services to those with disabilities can serve a c purpose the manner in which you are structured and operated is serving private and not public interests you formed to benefit f by enabling her to secure payments for services through d and will operate in a commercial manner regarding the additional information provided it is clear that you have submitted information prepared at some point by another entity inserting your name into the details of their operations rather than providing your own descriptions you were unable to substantiate these activities as your own and you continue to have a more than insubstantial purpose as providing services for a fee with benefits to f further your comparison to two other exempt entities has no bearing on our ruling the qualification of another entity is not a basis for a similar ruling as each application_for exemption is reviewed on its own merits conclusion based on the facts and information provided you do not meet the operational_test you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose further you have not demonstrated that you are serving public rather than private purposes therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our letter cg catalog number 47630w determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter letter cg catalog number 47630w sincerely holly o paz director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
